                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZACHARY LUTZ,                                              CIVIL ACTION
       Plaintiff,

v.

RAKUTEN, INC., et al.,                                     No. 17-3895
        Defendants.

                                         OPINION

     I.       INTRODUCTION

           In this Motion to Dismiss, the Court must decide whether it has personal

jurisdiction over Defendants, Rakuten, Inc. ("Rakuten"), a Japanese corporation

and holding company, and its direct and wholly owned subsidiary, Rakuten

Baseball, Inc. ("Rakuten Baseball"), a Japanese corporation, and whether Plaintiff

adequately stated plausible claims for relief under Fed. R. Civ. P. 12(b)(6).

     II.      BACKGROUND

              A. Factual Background

                 1. The Relevant Parties 1

           Plaintiff, Zachary Lutz, a former professional baseball player, played for the

Tohoku Rakuten Golden Eagles (the "Golden Eagles") in 2014. ECF No. 1 at~ 1;




1
  Rakuten's CEO and Chairman of the Board, Hiroshi Mikitani, was originally a Defendant in
this matter, however, he was voluntarily dismissed by Plaintiff on January 11, 2019. ECF No.
40.
                                               1
Although Plaintiff never played for a team that allowed him live in his hometown

during the season, Plaintiff has continuously maintained a Pennsylvania residency,

including when the played for the Golden Eagles in 2014. ECF No. 44-1       at~   4.

        The Golden Eagles are a professional baseball team that plays in Japan's

Pacific League, one of two professional baseball leagues in Nippon Professional

Baseball in Japan. ECF No. 42-3      at~   4. Rakuten Baseball owns and operates the

Golden Eagles. Id. Rakuten Baseball is a Japanese corporation headquartered in

Sendai, Japan. Id.

        Rakuten is a Japanese corporation headquartered in Tokyo, Japan. ECF No.

42-2   at~   3. Rakuten is a holding company that has more than 70 businesses

constituting its corporate family that are spread across 30 countries and regions

around the world. Id. Rakuten Baseball is a direct, wholly-owned subsidiary of

Rakuten. Id.    at~   8. Rakuten does not have any direct, wholly-owned subsidiaries

located in Pennsylvania. Id. at 10.

                2. The 2015 season contract negotiations

       During the 2014 season, Plaintiff fractured his thumb while playing for the

Golden Eagles. ECF No. 1 at~ 36. Because of the injury to his thumb, Plaintiff

returned to his permanent residence in Pennsylvania in mid-September 2014. ECF

No.   44-1at~3.     Sometime in late September 2014, Plaintiff had surgery at the

Weill Medical College of Cornell University in New York, New York to repair his


                                             2
injured thumb. ECF No. 1 at if 37, Exhibit 2. After the thumb surgery, Plaintiff

was receiving physical therapy in Pennsylvania for his thumb from October 27,

2014 through November 26, 2014. ECF No. 44-1atif8.

       While Plaintiff was recovering from his thumb injury, he and his agents

(who are with MVP Sports Group, located in Los Angeles, California) began

discussions and negotiations with Golden Eagles' representatives regarding a new

contract for Plaintiff to play for the Golden Eagles during the 2015 season, and

potentially beyond. Id. at ifif 34-35. Plaintiff and his agents, during these initial

discussions, communicated with Akihoto Sasaki ("Sasaki"), Special Assistant to

the Golden Eagles' General Manager. Id. at if 34. Because of Plaintiffs thumb

injury, the negotiations primarily focused on the healing process of Plaintiffs

thumb. Id. at 36. Plaintiff represents that between September 23, 2014 and

November 19, 2014 there were 41 separate emails sent between himself and

Sasaki. ECF No. 44 at 1-4. All of these emails either dealt with the healing of

Plaintiffs thumb or the negotiations for a new contract for the 2015 season. Id.

These communications, according to Plaintiff, virtually all took place while he was

in Pennsylvania, with the "most frequent and intense communications" between

October, November, and December taking place while he was in Pennsylvania.

ECF No. 44-1 at if 7. Plaintiff also represents that he and Sasaki communicated via




                                           3
text message throughout the Fall of 2014, while he was in Pennsylvania, regarding

negotiations and his thumb's medical condition. Id.    at~   9.

        On November 4, 2014, Sasaki emailed Plaintiff to inform him that the

Golden Eagles decided to enter into a new contract with him for the 2015 season

and sent an offer to him, summarizing the terms. ECF No. 44 at 3. Then, between

November 17, 2014 and November 19, 2014, Plaintiff and Sasaki exchanged

emails regarding the terms of the November 4, 2014 contract proposal. Id. On

November 19 and thereafter, Plaintiffs agents began communicating with Sasaki

via email regarding the proposed contract. Id. On November 27, 2014, Sasaki

emailed a revised 2015 contract to Plaintiff in Pennsylvania and to Plaintiffs

agents. Id. Moreover, on November 27, 2014, Sasaki called Plaintiff in

Pennsylvania to congratulate him that they were able to come to an agreement for a

new contract for the 2015 season. Id. Thereafter, Plaintiffs agents and Sasaki

finalized the 2015 contract and Plaintiff received a copy of the finalized contract

from the Golden Eagles on December 6, 2014. ECF No. 1 at~ 50. Plaintiff signed

the contract at his residence in Pennsylvania, scanned the signature page, and

returned the signed contract to the Golden Eagles that same day. Id. This contract

guaranteed Plaintiff a base salary of $700,000.00, incentive bonuses based on

Plaintiffs performance on the field, and reimbursement for expenses. ECF No.

44-1   at~   14. On December 9, 2014, Plaintiff sent the Golden Eagles a letter from


                                            4
his physical therapist stating that he has full functional use of his right thumb and

has been cleared for all baseball activities. ECF No. 1 at~ 51. Relying on the

guaranteed base salary in the 2015 contract that he signed on December 6, Plaintiff

and his wife purchased a home in Berks County, Pennsylvania. ECF No. 44-1               at~


14.

        On December 12, 2014, Sasaki ceased communications with Plaintiff and

his agents and they now dealt with Hiroshi Abei ("Abei"), the Golden Eagles'

Director of Player Development. ECF No. 44 at 3. On December 16, 2014, Abei

informed Plaintiff and his agents that the Golden Eagles would not sign the 2015

contract that Plaintiff signed on December 6, 2014. ECF No. 1 at~ 53. On

December 19, 2014, Abei called Plaintiffs agent to inform him that the Golden

Eagles intended to renegotiate the terms of the contract that Plaintiff signed. Id. at

~   5 5. On December 24, 2014, Abei emailed Plaintiffs agent to inform him that the

Golden Eagles had decided to cease negotiations with Plaintiff regarding a contract

for the 2015 season. Id.   at~   57. Plaintiff was then released from the Golden

Eagles' "Reserve List" on January 5, 2015, allowing Plaintiff and his agents to

speak with other teams (in Japan and elsewhere) about potential contracts for the

2015 season. 2 Id. at~~ 55, 58. Due to the timing of when Plaintiff was released



2While Plaintiff was on the Golden Eagles' "Reserve List" he was unable to communicate with
other professional baseball teams about potential contracts.
                                             5
from the "Reserve List," Plaintiff was forced to sign a contract with the Doosan

Bears of the Korean Baseball Organization for a salary of $550,000.00. Id. at 59.

This contract was worth $150,000.00 less than his guaranteed base salary under the

terms of the 2015 contract with the Golden Eagles and did not include incentive

bonuses and expenses that Plaintiff would have received under the 2015 contract

with the Golden Eagles. Id.

         B. Procedural Background

      This matter was initiated by way of a Complaint filed by Plaintiff on August

30, 2017. ECF No. 1. On November 30, 2017, Defendants filed their first Motion

to Dismiss. ECF No. 11. On September 11, 2018 the Honorable Jeffrey L.

Schmehl denied Defendants' Motion to Dismiss without prejudice and allowed the

parties to conduct jurisdictional discovery for a period of 60 days. ECF No. 23.

After the completion of jurisdictional discovery, the Defendants were allowed to

renew their Motion to Dismiss. Id. On November 26, 2018, this matter was

transferred to the undersigned Judge. ECF No. 30. On November 29, 2018, after

Plaintiff moved to extend the jurisdictional discovery deadline, the Court granted

Plaintiffs Motion to Extend Jurisdictional Discovery Deadline and extended the

discovery deadline to January 3, 2019. ECF No. 35.

      After a status conference on January 10, 2019, the Court ordered Defendants

to file their renewed Motion to Dismiss no later than January 25, 2019 and for


                                         6
Plaintiff to respond within 30 days of receipt of the Motion to Dismiss. ECF No.

41. On January 25, 2019, Defendants filed their Motion to Dismiss pursuant to

Rule 12(b)(2) and (6) that is currently before the Court. ECF No. 42. Plaintiff

filed his Response to Defendants' Motion to Dismiss on February 11, 2019. ECF

No. 44. Defendants filed a Reply on February 15, 2019 and Plaintiff filed a Sur-

Response on February 17, 2019. ECF Nos. 45 and 49, respectively.

   III.   DISCUSSION

      First, this Court must determine whether it has personal jurisdiction over

Defendants. Then, if the Court does have personal jurisdiction, it must determine

whether Plaintiff has stated plausible claims for relief.

          A. Personal Jurisdiction

      There are two types of personal jurisdiction: general and specific. If

personal jurisdiction is challenged, the plaintiff bears the burden of establishing

that personal jurisdiction exists. 0 'Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d

312, 316 (3d Cir. 2007). Because the Court did not hold an evidentiary hearing,

Plaintiff, here, "need only establish a prima facie case of personal jurisdiction" and

is entitled to have all "allegations taken as true and all factual disputes drawn in

[his] favor." Id. Unlike a Rule 12(b)(6) motion, the Court's review of a Rule

12(b)(2) motion is not limited to the face of the pleadings and the Court may rely

on sworn affidavits submitted by the parties or other competent evidence that


                                           7
supports jurisdiction. Patterson by Patterson v. F.B.I., 893 F. 2d 595, 603-04 (3d

Cir. 1990).

       Pursuant to Fed. R. Civ. P. 4(k), a district court typically exercises personal

jurisdiction according to the law of the state where it sits. Id.; see Fed. R. Civ. P.

4(k)( 1)(A). Therefore, because this Court sits in the Commonwealth of

Pennsylvania, it must apply the Pennsylvania long-arm statute. Pennsylvania's

long-arm statute provides for jurisdiction "based on the most minimum contact

with th[e] Commonwealth allowed under the Constitution of the United States."

0 'Connor, 496 F.3d at 316 (alteration in original) (internal quotations omitted)

(quoting 42 Pa. Cons. Ann.§ 5233(b)). Accordingly, this Court must decide

whether Defendants have "certain minimum contacts with ... [Pennsylvania] such

that the maintenance of the suit does not offend traditional notions of fair play and

substantial justice." Id. (alteration in original) (internal quotations omitted)

(quotinglnt'l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). "The nature of

these contacts must be such that the defendant should be reasonably able to

anticipate being haled into court in the forum state." Provident Nat. Bank v.

California Fed. Sav. & Loan Ass'n, 819 F.2d 434, 437 (3d Cir. 1987).

              1. Traditional Specific Jurisdiction

      Defendants argue that this Court lacks specific personal jurisdiction over

both Defendants. Traditionally, courts apply a three-pronged test to determine


                                           8
whether specific jurisdiction exists. 0 'Connor, 496 F.3d at 317. First "the

defendant must have 'purposefully directed [its] activities' at the forum." Id.

(alteration in original) (quoting Burger King v. Rudzewicz, 471 U.S. 462, 472

(1985)). There must be a "deliberate targeting of the forum" and "contacts with a

state's citizens that take place outside the state are not purposeful contacts with the

state itself." Id. Moreover, "the defendant must have 'purposefully avail[ed] itself

of the privilege of conducting activities within the forum."' Id. (alteration in

original) (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)). However,

"[p]hysical entrance is not required." Id. "In assessing whether a commercial

entity has availed itself of the privileges of a forum's laws, jurisdiction is proper if

the defendant has taken 'action ... purposefully directed toward the forum state."'

Pinker v. Roche Holdings, Ltd., 292 F.3d 361, 370 (3d Cir. 2002) (alteration in

original) (quoting Asahi Metal Indus. Co., Ltd. v. Superior Court of Cal., 480 U.S.

102, 112 (1987) (plurality opinion of O'Connor, J.)).

      Second, "the litigation must 'arise out of or relate to' at least one of those

activities" that was purposefully directed at the forum. 0 'Connor, 496 F.3d at 317

(quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414

(1984)). This "analysis should hew closely to the reciprocity principle upon which

specific jurisdiction rests." Id. at 323. "With each purposeful contact by an out-of-

state resident, the forum state's laws will extend certain benefits and impose


                                           9
certain obligations. Specific jurisdiction is the cost of enjoying the benefits." Id.

(internal citation omitted). This relatedness element must maintain the

"jurisdictional exposure that results from a contact closely tailored to that contact's

accompanying substantive obligations. The causal connection can be somewhat

looser than the tort concept of proximate causation, but it must nonetheless be

intimate enough to keep the quid pro quo proportional and personal jurisdiction

reasonably foreseeable." Id. (internal citation omitted). Notwithstanding the

above, courts must be cognizant that the "arise out of or relate to" requirement

does not have a "specific rule because [the Third Circuit has] approached each case

individually and taken a 'realistic approach' to analyzing a defendant's contacts

with a forum." Miller Yacht Sales Inc. v. Smith, 384 F.3d 93, 100 (3d Cir. 2004)

(quoting Mellon Bank (East) PSFS, Nat'/ Ass 'n v. Farino, 960 F.2d 1217, 1223 (3d

Cir. 1992)).

      Third, and finally, courts "may also consider whether the exercise of

jurisdiction otherwise 'comport[ s] with fair play and substantial justice."'

O'Connor, 496 F.3d at 317 (alteration in original) (quoting Burger King, 471 U.S.

at 476.). When minimum contacts are met, jurisdiction is presumptively

constitutional, "and the defendant 'must present a compelling case that the

presence of some other considerations would render jurisdiction unreasonable."'

Id. at 324 (quoting Burger King, 471 U.S. at 477). When analyzing this third


                                          10
element, the Supreme Court has identified several factors for courts to consider.

These balancing factors include: "the burden on the defendant, the forum State's

interest in adjudicating the dispute, the plaintiffs interest in obtaining convenient

and effective relief, the interstate [and international] judicial system's interest in

obtaining the most efficient resolution of controversies, and the procedural and

substantive interests of other nations." Id. (alteration in original) (internal

quotations and citations omitted) (quoting Burger King, 471 U.S. at 477; Asahi

Metal Indus. Co., 480 U.S. at 113).

      Generally, courts are directed to evaluate specific jurisdiction on a claim-by-

claim basis. Id. at 317 n. 3. However, for "certain factually overlapping claims"

courts need not evaluate specific jurisdiction on a claim-by-claim basis. Id. In the

instant matter, Plaintiff has alleged fraud, negligent misrepresentation, and

promissory estoppel. These three causes of action are all dependent on the same

set of facts and they represent "the total, compensable damages [directly] ...

suffered as a result of the principal plaintiffs injury"; therefore, the claims do not

need to be analyzed separately. Id. (internal quotations omitted) (quoting

Scattaregia v. Wu, 343 Pa. Super. 452, 492 A.2d 55, 553 (1985)).

                    I.     Specific Jurisdiction Over Rakuten Baseball

      Plaintiff alleges that "[v]irtually all of the negotiations for a 2015 contract

with defendants took place in Pennsylvania" after he returned to Pennsylvania in


                                           11
September 2014. ECF No. 44-1 at i-f 7. The Court finds that it has specific

personal jurisdiction over Rakuten Baseball. First, Rakuten Baseball, by way of its

representatives, purposefully directed its activities at Pennsylvania. During

negotiations for a 2015 contract, Rakuten Baseball representatives directly

communicated with Plaintiff via email and text messages while he was in

Pennsylvania. Sasaki also communicated with Plaintiff via a telephone call on

November 27, 2014 to congratulate him on resigning with the Golden Eagles for

the 2015 season.

      Rakuten Baseball was also aware that Plaintiff was a Pennsylvania resident.

For instance, Rakuten Baseball wire transferred Plaintiff's salary for the 2014

season to his bank account in Pottstown, Pennsylvania, which included Plaintiff's

buyout of his 2014 contract. Id. at i-f 12. Rakuten Baseball also paid Aetna

Insurance Company for the medical insurance for Plaintiff's physical therapy and

rehabilitation of his injured thumb, most of which took place in Pennsylvania. Id.

Moreover, taking Plaintiff's allegations as factually true, it is clear that Rakuten

Baseball knowingly reached into Pennsylvania to recruit and employ Plaintiff to

play baseball for the Golden Eagles. These are all examples of Rakuten Baseball

taking action that was purposefully directed at Pennsylvania.

      Second, this litigation clearly arises out of Rakuten Baseball's contacts with

Plaintiff while he was in Pennsylvania. These contacts in Pennsylvania are the


                                          12
crux of Plaintiff's claims against Rakuten Baseball. The majority of these

communications/contacts Rakuten Baseball knew, or had reason to believe, were

taking placing while Plaintiff was in Pennsylvania. Third, the Court's exercise of

personal jurisdiction over Rakuten Baseball supports notions of fair play and

substantial justice. This matter being heard in Pennsylvania creates a substantially

smaller burden on Rakuten Baseball compared to the burden Plaintiff would face if

this Court would not hear this matter. Rakuten Baseball is a sophisticated

corporation that has the resources to defend this matter in Pennsylvania. The

relative finances of Rakuten Baseball compared to Plaintiff's finances is an

overwhelming factor that supports the Court's exercise of personal jurisdiction

over Rakuten Baseball. 3

                      11.     Specific Jurisdiction against Rakuten

       This Court cannot exercise personal jurisdiction over Rakuten under the

three-pronged traditional specific jurisdiction test. Even assuming Rakuten has

purposefully directed its activities at Pennsylvania, 4 there are no allegations, and

nothing in the record suggests, that this litigation arises out of Rakuten's contacts

with Pennsylvania. This litigation concerns negotiations over a baseball contract,


3
  Because Rakuten Baseball is subject to personal jurisdiction under traditional specific
jurisdiction, the Court does not reach the question of whether Rakuten Baseball is subject to
personal jurisdiction on Plaintiffs fraud claim under the Calder effects test. See Miller Yacht
Sales, 384 F.3d at 96 n. 2.
4 The Court only assumes that Rakuten has purposefully directed its activities at Pennsylvania for

its specific jurisdiction analysis.
                                                13
and Rakuten's alleged contacts with Pennsylvania do not concern Plaintiffs

claims. Moreover, there are no allegations that Rakuten's contacts with

Pennsylvania in any way affected the negotiations between Plaintiff and Rakuten

Baseball.

        Likewise, the Calder effects test does not establish personal jurisdiction over

Rakuten on Plaintiffs fraud claim. 5 When an intentional tort is alleged and

personal jurisdiction cannot be established through the traditional specific

jurisdiction test, courts apply the Calder effects test, derived from Calder v. Jones,

465 U.S. 783 (1984). IMO Industries, Inc. v. Kiekert AG, 155 F.3d 254, 260 (3d

Cir. 1998). Under the Calder effects test, a plaintiff can demonstrate personal

jurisdiction if he shows:

       ( 1) The defendant committed an intentional tort;



5 Plaintiff argues that negligent misrepresentation is considered an intentional tort and should be
analyzed under the Calder effects test. ECF No. 44 at 16. However, the Pennsylvania Supreme
Court in Gibbs v. Ernst noted the difference between negligent misrepresentation and the
intentional tort of intentional misrepresentation by stating that "negligent misrepresentation
differs from intentional misrepresentation in that to commit the former, the speaker need not
know his or he words are untrue, but must have failed to make reasonable investigation of the
truth of those words." 538 Pa. 193, 647 A.2d 882, 890 (1994) (citing Restatement (Second) of
Torts § 552). Moreover, Plaintiff did not cite to any authority that supports his contention that
negligent misrepresentation is an intentional tort. Similarly, Plaintiff's contention that
promissory estoppel is also analyzed under the Calder effects test is equally unfounded. This
Court has found no case, nor has Plaintiff alleged any case, which states that, under Pennsylvania
law, promissory estoppel is an intentional tort. Schley v. Microsoft Corp., 2008 WL 5075266, at
*5 (D.N.J. Nov. 24, 2008), cited by Plaintiff in support of his contention, simply states that,
under New Jersey law, a "claim for promissory estoppel is distinct from a contract claim and is
more analogous to a tort." Plaintiff's cause of action alleging fraud is the only intentional tort
that is before the Court.
                                                14
      (2) The plaintiff felt the brunt of the harm in the forum such that the
      forum can be said to be the focal point of the harm suffered by the
      plaintiff as a result of that tort;
      (3) The defendant expressly aimed his tortious conduct at the forum
      such that the forum can be said to be the focal point of the tortious
      activity.

Marten v. Godwin, 499 F.3d 290, 297 (3d Cir. 2007) (citing IMO Industries, 155

F .3d at 265-66). Standard specific jurisdiction and the Calder effects test may

differ analytically, although, "they are cut from the same cloth." Id. The effects

test requires a similar type of intentionality on the part of the defendant and

"prevents a defendant from being haled into a jurisdiction solely because the

defendant intentionally caused harm that was felt in the forum state if the

defendant did not expressly aim his conduct at that state." Id. (citing Toys "R" Us,

Inc. v. Step Two, S.A., 318 F.3d 446, 455 n. 6 (3d Cir. 2003)).

      When reviewing jurisdiction under the Calder effects test, courts must first

consider the "expressly aimed" element. IMO Industries, 155 F.3d at 260. Only

when that is met do courts consider the other two elements. Marten, 499 F .3d at

297. To establish the "expressly aimed" element, a plaintiff is required to

demonstrate that "the defendant knew that the plaintiff would suffer the brunt of

the harm caused by the tortious conduct in the forum, and point to specific activity

indicating that the defendant expressly aimed its tortious conduct at the forum."

Id. at 298 (internal quotations omitted) (quoting IMO Industries, 155 F.3d at 266).


                                          15
       In the instant matter, there is nothing in the record to suggest that Rakuten

"expressly aimed its tortious conduct at the forum." In fact, there is no evidence

that Rakuten, as a holding company, aimed any of its conduct at Pennsylvania that

is connected to the facts giving rise to this litigation. Furthermore, Plaintiff has not

demonstrated or adequately pled that Rakuten, by itself, has committed an

intentional tort against Plaintiff. Plaintiffs allegations for fraud all speak to

Rakuten Baseball and its representatives' conduct, nothing goes to Rakuten's

actual conduct (other than the allegation that Rakuten Baseball is a direct

subsidiary of Rakuten). Plaintiff does not cite any case that holds that a court can

exercise personal jurisdiction against a parent holding company under the Calder

effects test simply because there are allegations that the subsidiary committed an

intentional tort. Accordingly, the Calder effects test does not confer personal

jurisdiction on this Court over Rakuten. Because the Court cannot exercise

personal jurisdiction against Rakuten under specific jurisdiction, it will next

discuss whether personal jurisdiction can be exercised under general personal

jurisdiction.

                1. General Jurisdiction

       Under general jurisdiction, the Court's inquiry related to Rakuten "is

whether that corporation's 'affiliations with the State are so continuous and

systemic as to render [it] essentially at home in the forum State."' Daimler AG v.


                                           16
Bauman, 571 U.S. 117, 137 (2014) (quoting Goodyear Dunlop Tires Operations,

S.A. v. Brown, 564 U.S. 915, 919 (2011)). The contacts necessary to establish

general jurisdiction need not relate to the plaintiffs cause of action. Metcalfe v.

Renaissance Marine, Inc., 566 F.3d 324, 334 (3d Cir. 2009). However, a

corporation's "continuous activity of some sorts within a state ... is not enough to

support the demand that the corporation be amendable to suits unrelated to that

activity." Goodyear, 564 U.S. at 927 (internal quotations omitted) (quoting Jnt'l

Shoe, 326 U.S. at 318). "The nonresident's contacts to the forum must be

continuous and substantial." Provident Nat. Bank, 819 F.3d at 437. When foreign

corporations are sued, "the place of incorporation and principal place of business

are 'paradig[m] ... bases for general jurisdiction."' Daimler, 571 U.S. at 137

(alterations in original) (quoting Lea Brilmayer, et al., A General Look at General

Jurisdiction, 68 TEX. L. REV. 721, 735 (1988)).

      In the instant matter, Plaintiff has not demonstrated that Rakuten has

continuous and systemic affiliations with Pennsylvania that would essentially

render it at home in Pennsylvania. Rakuten is a Japanese corporation holding

company that is headquartered in Japan. Plaintiff has not shown that Rakuten, as a

holding company, sells any goods or services in Pennsylvania, has any locations in

Pennsylvania, or directly targets and solicits Pennsylvania citizens. Plaintiffs




                                          17
evidence 6 in support ofRakuten's contacts with Pennsylvania that support general

jurisdiction are too attenuated and do not render Rakuten at home in Pennsylvania.

                     1.   Personal Jurisdiction Based on the Operation of a Web Site

       Plaintiff, in his Complaint, makes multiple references to Rakuten, and

Rakuten-affiliated, websites, indicating that Plaintiff is attempting to confer

jurisdiction upon Rakuten through those websites. ECF No. at ilil 9-15. Plaintiff

does not include any link or citation to the websites that he is referring to in his

Complaint; however, in the parties' briefings and attachments for the instant

Motion, there are references to three websites that are all affiliated with the

Rakuten brand and potential jurisdiction over Rakuten. They include: (1)

https://global.rakuten.com ("global.rakuten.com"), see generally ECF No. 42-5; (2)

https://rakutenmarketing.com ("rakutenmarketing.com"), see generally id.; and (3)

https://rakuten.com ("rakuten.com"), see generally id. According to Defendants,

global.rakuten.com provides information about the Rakuten brand. Id.

Rakutenmarketing.com is owned and operated by Rakuten Marketing LLC, which

is not a subsidiary or owned by Rakuten. Id. at 56. Rakuten Commerce, LLC,

d/b/a rakuten.com, is a Delaware limited liability company headquartered in San



6
 Plaintiffs evidence in support of his contention that Rakuten targets Pennsylvania includes: 1)
an advertisement for the company, Ebates, in Pennsylvania that states that Ebates is a "Rakuten
Company"; and 2) Rakuten's logo being displayed on the jerseys for the Golden State Warriors,
an NBA team, was a direct promotion to fans in Philadelphia when the Golden State Warriors
played the Philadelphia 76ers in Philadelphia on November 11, 2017. ECF No. 44 at 18-20.
                                               18
Mateo, California. Id. at 59. Rakuten Commerce, LLC provides an online

platform where third-party sellers can market their products to consumers,

consumers that can potentially be living in Pennsylvania. Id. at 59-60. However,

Defendants represent that Rakuten Commerce, LLC is not a direct, wholly owned

subsidiary of Rakuten and Rakuten has no operation oversight concerning Rakuten

Commerce, LLC's operations or business. Id. at 59.

      The seminal case of Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F. Supp.

1119 (W.D. Pa. 1997) lays out when it is permissible for a district court to exercise

personal jurisdiction based on a defendant's website. Zippo instructs courts that a

"sliding scale" should be employed with the principles of personal jurisdiction.

"At one end of the spectrum are situations where a defendant clearly does business

over the Internet. If the defendant enters into contracts with residents of a foreign

jurisdiction that involve the knowing and repeated transmission of computer files

over the Internet, personal jurisdiction is proper." Id. at 1124. "At the opposite

end are situations where a defendant has simply posted information on an Internet

Web site which is accessible to users in foreign jurisdictions. A passive Web site

that does little more than make information available to those who are interested in

it is not grounds for the exercise [of] personal jurisdiction." Id. "The middle

ground is occupied by interactive Web sites where a user can exchange

information with the host computer. In these cases, the exercise of jurisdiction is


                                          19
determined by examining the level of interactivity and commercial nature of the

exchange of information that occurs on the Web site." Id. The standard set forth

in Zippo is followed in other circuits. See Mink v. AAAA Development LLC, 190

F.3d 333, 336 (5th Cir. 1999) (following Zippo 's categorization of websites'

interactivity levels into three categories). Although Zippo was analyzed under

specific jurisdiction and did not discuss the imposition of a website for general

jurisdiction purposes, the framework established in Zippo is used for general

jurisdiction analyses. See Molnlycke Health Care AB v. Dumex Medical Surgical

Products Ltd., 64 F. Supp. 2d 448, 451 (E.D. Pa. 1999).

      Courts, after analyzing a defendant's website's interactivity level, next look

to two factors for whether a defendant's website resulted in sufficient contacts with

the forum to establish general jurisdiction. Snyder v. Dolphin Encounters Ltd., 235

F. Supp. 2d 433, 440 (E.D. Pa. 2002). "First, [whether] the defendant's websites

were not 'targeted' specifically to reach out to Pennsylvanians." Id. (citing

Molnlycke Health Care, 64 F. Supp. 2d at 452). "Second, [whether] the plaintiff

failed to demonstrate that the websites were 'central' to the defendant's business in

Pennsylvania." Id. (citing Molnlycke Health Care, 64 F. Supp. 2d. at 452); see Jn

re Enterprise Rent-A-Car Wage & Hour Employment Practices Litigation, 735 F.

Supp. 2d 277, 315-16 (W.D. Pa. 2010) ("'Where a website is interactive and

general jurisdiction is at issue, the court must analyze whether the website is


                                          20
targeted specifically to Pennsylvanians and whether the website is central to the

defendant's business in Pennsylvania."' (quoting Muller v. Sunshine Rest. Merger

Sub LLC, 2009 WL 1107263, at *3 (M.D. Pa. Apr. 23, 2009))). Courts are

reluctant to find general jurisdiction where a defendant establishes a website in

which customers can order products from, without a showing of continuous and

systemic affiliations with the forum to establish the defendant is essentially at

home in the forum. See Jacobs v. Halper, 116 F. Supp. 3d 469, 478 (E.D. Pa.

2015) ("Plaintiff has provided no facts to show that Grey Flannel Defendants have

'systemic and continuous' contacts with Pennsylvania through its website, let alone

contact substantial enough for the Court to find that the Grey Flannel Defendants

are 'essentially at home' in Pennsylvania."); Molnlycke Health Care, 64 F. Supp.

2d. at 451 (holding that "the establishment of a website through which customers

can order products does not, on its own, suffice to establish general jurisdiction").

The Court in Molnlycke, following the Zippo factors, found that "[t]o hold that the

possibility of ordering products from a website establishes general jurisdiction

would effectively hold that any corporation with such a website is subject to

general jurisdiction in every state." Molnlycke, 64 F. Supp. 2d at 451.

      Therefore, when a website is alleged to confer general jurisdiction upon a

defendant, courts must first use the Zippo categories to determine the interactivity

level of the website and whether customers can purchase goods directly from the


                                          21
defendant's website. Second, if the interactivity level of the website is sufficient to

the point where it is more than a passive website, the court must next determine

whether the plaintiff has shown that the defendant specifically targets the website

to citizens in the forum and whether the website is central to the defendant's

business in the forum. If plaintiff has satisfied these factors, the court has personal

jurisdiction over the defendant by virtue of the defendant's website.

       In the instant matter, of the three websites mentioned in the parties' briefs,

affidavits, and other competent evidence pertaining to Defendants' Motion to

Dismiss, the only website that is operated by Rakuten is global.rakuten.com. See

ECF No. 42-5 at 51 (responding to Plaintiffs assertion that the "Rakuten

Ecosystem" described on global.rakuten.com asserts personal jurisdiction,

Rakuten's Supplemental and Amended Responses to Plaintiffs First Set of

Interrogatories on Jurisdiction [attached to Defendants' Motion to Dismiss] states

that, "[w]hile Rakuten, Inc. does describe a 'Rakuten Ecosystem' on its website . .

."(emphasis added)). This website, according to the Zippo categories, is simply a

passive website that only provides information to customers and users. The

website is more akin to an advertisement of the overall Rakuten brand that

provides information on every aspect of the Rakuten brand. Although the website

has links that directly takes users to other Rakuten-affiliated websites, such as the

Golden Eagles' website or to rakuten.com, this only fosters interactivity between


                                          22
those websites and Pennsylvania citizens, not between Pennsylvania citizens and

Rakuten. See In re Enterprise, 73 5 F. Supp. 2d at 316. Furthermore, the website is

not central to Rakuten's business because Rakuten is a holding company, and as a

holding company, it does not provide any services or sell any goods to

Pennsylvania citizens. See id. ("The website is not central, however, to ERAC-

Missouri's business, since ERAC-Missouri is a holding company that provides

administrative services to its operating subsidiaries, but does not rent automobiles.

For similar reasons, the significant interactive features of the website foster

interactivity between Pennsylvania residents and the operating subsidiaries, and

not between Pennsylvania residents and defendant parent."). Therefore, this Court

does not have personal jurisdiction over Rakuten via its website.

      The second website at issue, rakutenmarketing.com, falls into the middle

Zippo category, that is, it allows users to exchange information with the host. For

instance, a user can contact the host by submitting their email address, company

telephone number, company URL, and information about their company. This

information is provided to the owner of the website, Rakuten Marketing LLC, to

allow Rakuten Marketing LLC to send information related to the commercial

relationship between the user/customer and Rakuten Marketing LLC. Although

this website is interactive, nothing in the record suggests that this website

specifically targets Pennsylvania citizens or that this website derives substantial


                                          23
this website by clicking on links to third party websites. By ordering an item from

that third-party website, the user will receive "cash back" to their rakuten.com

account. Every quarter, rakuten.com sends the "cash back" earned to the user in

the form of a check or a PayPal payment. This website is clearly highly

interactive, allows users to enter into contracts with rakuten.com, and repeatedly

transmits computer files.

      Although these websites are interactive, nothing in the record suggests that

these websites specifically target Pennsylvania citizens or derive substantial

revenue from Pennsylvania citizens. Moreover, there is nothing in the record to

suggest that these websites are central to Rakuten's business as a holding company.

However, for purposes of Defendants' Motion, the Court will assume that these

websites target Pennsylvania citizens and are central to Rakuten's business. With

this assumption, the Court will next address whether the companies that control

these websites or Rakuten Baseball impute personal jurisdiction over Rakuten by

way of the alter-ego theory.

                  11.   Personal Jurisdiction Imputed on a Parent Corporation

      A court exercises personal jurisdiction over a parent corporation through its

personal jurisdiction over a subsidiary by way of the alter-ego theory. Under the

alter-ego theory, if a subsidiary is "merely the agent" of its parent corporation or

the parent corporation "controls" the subsidiary, "then personal jurisdiction exists


                                          24
over the parent whenever personal jurisdiction (whether general or specific) exists

over the subsidiary." Shuker v. Smith & Nephew, PLC, 885 F.3d 760, 781 (3d Cir.

2018); see also Kehm Oil Co. v. Texaco, Inc., 537 F.3d 290, 300 (3d Cir. 2008)

("To obtain general jurisdiction over Chevron in Pennsylvania based on Texaco's

contacts, [plaintiff] would need to show that Chevron controls Texaco.").

"Ultimately, a plaintiff must show that a parent company is operating the 'day-to-

day operations of the subsidiary such that the subsidiary can be said to be a mere

department of the parent."' Britax Child Safety, Inc. v. Nuna Int'l B. V, 321 F.

Supp. 3d 546, 555 (E.D. Pa. 2018) (quoting Oeschle v. Pro-Tech Power, Inc., No.

03-6875, 2006 WL 680908, at *5 (E.D. Pa. Mar. 15, 2006)). Courts in this district

consider ten factors to determine whether a subsidiary is the alter ego of the parent:

      (1) ownership of all or most of the stock of the related corporation; (2)
      common officers and directors; (3) common marketing image; (4)
      common use of a trademark or logo; (5) common use of employees; (6)
      integrated sales system; (7) interchange of managerial and supervisory
      personnel; (8) performance by the related corporation of business
      functions which the principal corporation would normally conduct
      through its own agent or departments; (9) acting of the related
      corporation as marketing arm of the principal corporation, or as an
      exclusive distributor; and ( 10) receipt by the officers of the related
      corporation of instruction from the principal corporation.


Neopart Transit, LLC v. CBM NA. Inc., 314 F. Supp. 3d 628, 645 (E.D. Pa. 2018)

(citing Simeone ex rel. Estate ofAlbert Francis Simeone, Jr. v. Bombardier-Rotax



                                          25
GmbH, 360 F. Supp. 2d 665, 675 (E.D. Pa. 2005); In re Latex Gloves Products

Liability Litig., 2001 WL 964105, at *3-4 (E.D. Pa. Aug. 22, 2001)).

      Here, even assuming this Court has personal jurisdiction over Rakuten

Marketing LLC and Rakuten Commerce, LLC, by way of rakutenmarketing.com

and Rakuten.com, respectively, it cannot exercise personal jurisdiction over

Rakuten through the alter-ego theory in relation to these two websites. Plaintiff

did not plead that Rakuten controls these companies or that these companies are

the agents of Rakuten. Further, the record does not establish that Rakuten controls

Rakuten Marketing LLC and Rakuten Commerce, LLC, pursuant to the principles

required under the law. See Shuker, 885 F.3d at 781; Kehm Oil Co., 537 F.3d at

300. Plaintiff also did not produce any evidence to refute Rakuten's assertion that

Rakuten Marketing LLC is not a subsidiary or owned by Rakuten and that Rakuten

Commerce, LLC is not a direct, wholly owned subsidiary of Rakuten.

      Second, the ten alter-ego factors support the conclusion that these companies

cannot be the basis for personal jurisdiction over Rakuten. Of these factors, only

two support alter-ego, and they include, the common use of a marketing image and

logo. There is no evidence that Rakuten directs these companies and instructs

them how to perform. These companies' functions are also not normal functions

that Rakuten would perform, as a holding company. Finally, Plaintiff has not

shown that Rakuten owns all or most of the stock of these companies and there is


                                         26
no suggestion that there is an interchange in the managerial and supervisory

personnel between Rakuten and these companies. In all, there is simply no

indication that Rakuten is essentially running the day-to-day operations of these

companies (or their websites). Therefore, this Court cannot exercise personal

jurisdiction over Rakuten via the alter-ego theory by way of Rakuten Marketing

LLC and Rakuten Commerce, LLC. 7

        Next, the Court has already held that it has specific personal jurisdiction

over Rakuten's subsidiary, Rakuten Baseball. 8 Therefore, to impute personal

jurisdiction over Rakuten under an alter-ego theory, Plaintiff must show that

Rakuten sufficiently "controls" Rakuten Baseball. This is simply not the case,

here. At most, Rakuten and Rakuten Baseball use the same Rakuten logo for

branding purposes; Rakuten owns all the shares of Rakuten Baseball, see ECF No.

42-2 at il 21; and third, the Golden Eagles act as a marketing tool for the Rakuten


7
  In his argument that Rakuten is subject to personal jurisdiction in this District, Plaintiff relies
on Rakuten's own global "ecosystem" concept. However, there is no case law to support
Plaintiffs position that a global company, such as Rakuten, that promotes itself globally is
subject to personal jurisdiction in any state in which its advertisements may land. There is no
law to support that a global holding company bootstraps itself into personal jurisdiction merely
by proclaiming to the world that it is a holding company for a complex of Rakuten companies it
does not otherwise control pursuant to the alter-ego theory.
8
  Although Plaintiff states in his Response to Defendants' Motion to Dismiss that Rakuten Card
LLC is registered as a foreign corporation in Pennsylvania, thereby consenting to this Court's
general jurisdiction, that contention is absent from Plaintiffs Complaint and Plaintiff did not
attach any affidavits or documents authenticating that Rakuten Card LLC is registered as a
foreign corporation. Therefore, the Court cannot look at Rakuten Card LLC as a vehicle to
impute personal jurisdiction over Rakuten via the alter-ego theory. Alternatively, Plaintiff has
not alleged any facts or submitted any evidence which demonstrates that Rakuten controls
Rakuten Card LLC for alter-ego purposes.
                                                  27
brand. However, Rakuten is not involved in the operation of the Golden Eagles

and does not make any baseball-related decisions. There is simply no evidence

that Rakuten actually "controls" the day-to-day oper.ations of Rakuten Baseball.

Furthermore, Rakuten is only associated with professional baseball through the

Golden Eagles. Rakuten is a holding company and the operation of a baseball

team is not a normal function!activity that would be conducted by a holding

company of primarily e-commerce companies. Therefore, this Court does not have

personal jurisdiction over Rakuten by way of the alter-ego theory.

          B. Personal Jurisdiction Conclusion

      Based on the foregoing, this Court has personal jurisdiction over Rakuten

Baseball through traditional specificjurisdiction, but this Court lacks personal

jurisdiction over Rakuten. Therefore, Rakuten is dismissed from this matter.

          C. Failure to State a Claim

      Because this Court has determined that it has personal jurisdiction over

Rakuten Baseball, it will next discuss whether Plaintiff has sufficiently stated

plausible claims for relief under Fed. R. Civ. P. 12(b)(6) against Rakuten Baseball.

      When reviewing a motion to dismiss under Rule 12(b)(6), the Court

"accept[ s] as true all allegations in plaintiffs complaint as well as all reasonable

inferences that can be drawn from them, and [the court] construes them in a light

most favorable to the non-movant." Tatis v. Allied Interstate, LLC, 882 F .3d 422,


                                           28
426 (3d Cir. 2018) (quoting Sheridan v. NGK Metals Corp., 609 F.3d 239, 262

n.27 (3d Cir. 2010)). "To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible

on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Id.

(quoting Twombly, 550 U.S. at 557). "The plausibility determination is 'a context-

specific task that requires the reviewing court to draw on its judicial experience

and common sense."' Connelly v. Lane Const. Corp., 809 F .3d 780, 786-87 (3d

Cir. 2016) (quoting Iqbal, 556 U.S. at 679).

       Finally, courts reviewing the sufficiency of a complaint must engage in a

three-step process. First, the court "must 'take note of the elements [the] plaintiff

must plead to state a claim."' Id. at 787 (alterations in original) (quoting Iqbal,

556 U.S. at 679). "Second, [the court] should identify allegations that, 'because

they are no more than conclusions, are not entitled to the assumption of truth."' Id.

(quoting Iqbal, 556 U.S. at 679). Third, '"[w]hen there are well-pleaded factual

allegations, [the] court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief."' Id. (alterations in original)

(quoting Iqbal, 556 U.S. at 679).


                                           29
              1. Statute ofLimitations

       First, Rakuten Baseball argues that Plaintiff's fraud and negligent

misrepresentation claims are barred by the statute of limitations. Because

negligent misrepresentation and fraud are claims brought under Pennsylvania law,

the applicable statute of limitations for these claims is two years. See 42 Pa.

C.S.A. § 5524(7). Pennsylvania's discovery rule may toll the accrual of the statute

of limitations "when a plaintiff is unable, 'despite the exercise of due diligence, to

know of the injury or its cause."' Mest v. Cabot Corp., 449 F.3d 502, 510 (3d Cir.

2006) (quoting Pocono lnt'l Raceway, Inc. v. Pocono Produce, Inc., 503 Pa. 80,

468 A.2d 468, 471 (1983)). Under the discovery rule, "even if a plaintiff suffers an

injury, the statute of limitations does not begin to run until 'the plaintiff knows, or

reasonably should know, (1) that he has been injured, and (2) that his injury has

been caused by another party's conduct."' Id. (quoting Debiec v. Cabot Corp., 352

F.3d 117, 129 (3d Cir. 2003)).

      Notwithstanding the above, the Third Circuit Court of Appeals only allows a

limitations defense to be raised in a Rule 12(b)( 6) motion "if the time alleged in the

statement of a claim shows that the cause of action has not been brought within the

statute of limitations." Stephens v. Clash, 796 F.3d 281, 288 (3d Cir. 2015).

"Thus, a district court may grant a motion under Rule 12(b)(6) raising a limitations

defense 'if the face of the complaint' demonstrates that the plaintiff's claims are


                                           30
untimely." Id. (quoting Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)).

However, "if 'the pleading does not reveal when the limitations period began to

run,' then 'the statute of limitations cannot justify Rule 12 dismissal."' Id.

(quoting Barefoot Architect, Inc. v. Bunge, 632 F.3d 822, 835 (3d Cir. 2011)).

      In the instant matter, Rakuten Baseball raising the statute of limitations

defense is premature because the face of Plaintiff's Complaint does not reveal

when the limitations period began to run. It is unclear from the Complaint when

Plaintiff knew that he a cognizable injury. Rakuten Baseball's assertion that

December 24, 2014 (the date when Plaintiff was informed by Rakuten Baseball

that he would not be given a contract for the 2015 season) is the accrual date is yet

to be seen. First, although December 24, 2014 is when Plaintiff was made aware

that Rakuten Baseball did not intend to resign him, Plaintiff was not released from

the Golden Eagles' "Reserve List" until January 5, 2015; at which time he became

free to speak with other professional baseball teams concerning a potential

contract. Because Plaintiff was free to speak with other teams after his discussions

with Rakuten Baseball, his Complaint is unclear as to whether he knew he had a

cognizable injury at the time Rakuten Baseball refused to resign him. Secondly,

the Complaint does not set forth the date in which Plaintiff signed with the Doosan

Bears of the Korean Baseball Organization. Third, Plaintiff's Complaint alleges

that Rakuten Baseball and Plaintiff continued to communicate about Rakuten


                                          31
Baseball's rejection of the final agreement signed by Plaintiff as late as July 10,

2017. ECF No. 1 at~ 65. These are examples of how this Court cannot dismiss

Plaintiffs fraud and negligent misrepresentation claims at this stage for failure to

adhere to the statute of limitations. Discovery is needed to further explore the

statute of limitations issue, which Rakuten Baseball can reargue at the dispositive

motion stage.

             2. Fraud and Negligent Misrepresentation

      As mentioned above, Plaintiffs first and second causes of action contained

in his Complaint are fraud and negligent misrepresentation. Under Pennsylvania

law, a plaintiff needs to show six elements to prove fraud: "(1) a representation

which is (2) material to the transaction at hand, (3) made falsely, with knowledge

of its falsity or recklessness as to whether it is true or false, and (4) made with the

intent of misleading another into relying on it; ( 5) justifiable reliance on the

misrepresentation; and (6) that the resulting injury was proximately caused by the

reliance." Shuker, 885 F.3d at 778 (internal quotations omitted) (quoting Gibbs,

64 7 A.2d at 889). When a plaintiff alleges fraud in his complaint, the plaintiff

"must state with particularity the circumstances constituting fraud or mistake.

Malice, intent, knowledge, and other conditions of a person's mind may be alleged

generally." Fed. R. Civ. P. 9(b). To satisfy Rule 9(b), a plaintiffs complaint

"must allege 'the date, time and place of the alleged fraud or otherwise inject


                                           32
precision or some measure of substantiation into a fraud allegation' and must state

'the circumstances of the alleged fraud with sufficient plausibility to place the

defendant on notice of the precise misconduct with which it is charged."' Shuker,

885 F .3d at 778 (quoting Frederico v. Home Depot, 507 F .3d 188, 200 (3d Cir.

2007)).

      The elements for negligent misrepresentation are: "(1) a misrepresentation of

a material fact; (2) made under circumstances in which the misrepresenter ought to

have known its falsity; (3) with an intent to induce another to act on it; and (4)

which results in injury to a party acting in justifiable reliance on the

misrepresentation." Gonglojf Contracting, L.L.C. v. L. Robert Kimball & Assocs.,

Architects & Engineers, Inc., 2015 Pa. Super. 149, 119 A.3d 1070, 1076 (2015)

(internal quotations omitted) (quoting Bilt-Rite v. The Architectural Studio, 581 Pa.

454, 886 A.2d 270, 277 (2005)). "[T]he misrepresentation must concern a material

fact and the speaker need not know his or her words are untrue, but must have

failed to make a reasonable investigation of the truth of these words." Id. (internal

quotations omitted) (quoting Bortz v. Noon, 556 Pa. 489, 729 A.2d 555, 561

(1999)). To establish a valid claim for negligent misrepresentation, the plaintiff

must show a "negligent statement regarding a present, material fact." Bennett v.

Itochu Intern., Inc., 682 F. Supp. 2d 469, 480 (E.D. Pa. 2010). The statement must

concern a present fact because a "speaker cannot be negligent as to his future


                                           33
intentions." Id. "The misrepresentation must therefore be that the promissor is

falsely declaring that he has the intent to perform. If the promissor intends not to

perform, however, the misrepresentation (that the promissor intends to perform) is

not negligent, it is, rather, knowing and intention." Id. at 481 (internal quotations

omitted) (quoting Addie v. Kjaer, 2009 WL 453352 (D. Vi. Feb. 23, 2009)).

       In the instant matter, Plaintiffs causes of action for fraud and negligent

misrepresentation are sufficiently pled and the same facts concern both claims.

First, Plaintiff pled that Sasaki, on behalf of Rakuten Baseball, sent his agent the

final agreement for him to sign via email. This final agreement, and the emails

between Sasaki and Plaintiffs agent pertaining to the sending of the final

agreement (which was created and approved by Rakuten Baseball), allege a

misrepresentation of a present material fact by Rakuten Baseball of its intention to

resign Plaintiff to a contract. At this stage of the litigation, Plaintiffs Complaint

adequately pleads that Rakuten Baseball had the present intention of resigning him

when they sent him a finalized contract to sign that was represented to be the clean

copy of the final agreement. Taking Plaintiffs allegations as factually true,

Rakuten Baseball clearly intended Plaintiff to rely on this material fact in order to

have him sign the contract. Plaintiff sufficiently pled that he relied on this

misrepresentation by buying a new home on the premise that he believed that he

had resigned with the Golden Eagles for the 2015 season. For the fraud claim,


                                          34
these allegations are pled with sufficient heightened particularity. For the facts

pertaining to Rakuten Baseball's mindset to establish the requisite knowledge or

intent, these facts are sufficiently pled, as they only need to be pled generally. In

satisfying Rule 9(b ), the facts in Plaintiff's Complaint put Rakuten Baseball on

notice of the precise misconduct for which it is charged.

             3. Promissory Estoppel

      Plaintiff's third, and final, cause of action is promissory estoppel. To

establish a claim for promissory estoppel, a plaintiff must show that "1) the

promisor made a promise that he should have reasonably expected to induce action

or forbearance on the part of the promisee; 2) the promisee actually took action or

refrained from taking action in reliance on the promise; and 3) injustice can be

avoided only by enforcing the promise." Gutteridge v. J3 Energy Group., Inc.,

2017 Pa. Super. 150, 165 A.3d 908, 919 (2017) (quoting Crouse v. Cyclops

Industries, 560 Pa. 394, 745 A.2d 606, 610 (2000)). "[P]romissory estoppel makes

otherwise unenforceable agreements binding, [therefore], the doctrine sounds in

contract law ... ."Crouse, 165 A.2d at 610. For the first element, the promise

must be an express promise and the allegation of a "broad and vague implied

promise" would not suffice. C&K Petroleum Products, Inc. v. Equibank, 839 F.2d

188, 192 (3d Cir. 1988).




                                          35
         Here, Plaintiffs Complaint sufficiently pled the cause of action of

promissory estoppel, as well. Although there is no allegation that Rakuten

Baseball specifically said to Plaintiff "we promise," based on the totality of the

circumstances, a fact finder could conclude that Rakuten Baseball made an express

promise to Plaintiff when it sent Plaintiffs agent the final agreement of a contract

for the 2015 season for Plaintiff to sign. Through the sending of the final

agreement, in conjunction with the extensive negotiations and contract drafts that

went between the parties, it can be inferred by a fact finder that Rakuten Baseball

expressly promised Plaintiff that it will resign him for the 2015 season, as long as

he signed and approved the final agreement. Plaintiff took action on this promise

by buying a new house with the understanding that he would pay for it with the

money earned from the contract. The facts alleged in Plaintiffs Complaint

sufficiently demonstrate that it is plausible that Plaintiff can recover damages

against Rakuten Baseball under a promissory estoppel theory. Therefore,

Plaintiffs Complaint sufficiently states a claim for promissory estoppel.

   IV.     CONCLUSION

      Based on the foregoing, Defendants' Motion to Dismiss is granted in part

and denied in part. This Court has personal jurisdiction over Rakuten Baseball, but

it does not have personal jurisdiction over Rakuten; therefore, Rakuten is

dismissed. Secondly, Plaintiffs claims have been sufficiently pled, allowing his


                                           36
causes of action to proceed to discovery. Rakuten Baseball must file an answer to

Plaintiffs Complaint on or before May 6, 2019. An appropriate order from the

Court in conjunction with this Memorandum to follow.


                                             BY THE COURT:


Dated:




                                        37
